DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 01/06/2022 has been received and entered into the case record.
Claims 1 and 8 are amended. 
Claims 3 and 7 are canceled. 
Claims 1, 2, 4-6 and 8-9 are pending and have been considered on the merits. 
All arguments have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the typographical error of “positibity”. Examiner interprets this to be “positivity”.  
Appropriate correction is required.
Claim 1 recites “pluripotent” twice in line 3 which is redundant. 
It is suggested that Applicant amend so that line 3 reads “about 1x104 to about 1x108 pluripotent stem cells”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 2, 4-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (U.S. Patent No. 9,844,570) in view of Ichim (WO2008/036374; IDS Reference AQ filed on 04/28/2020) and How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
	Regarding claims 1, 8 and 9, Yoshida et al. teaches a method of treatment for myocardial infarction via administering to a subject via intravenous injection pluripotent stem cells which are positive for cell markers CD105 and SSEA-3 which are isolated from mesenchymal tissue or cultured mesenchymal cells (Claim 1, Col 9, line 10). Yoshida further teaches that the pluripotent cells have properties such as low or absent telomerase activity, ability to differentiate into embryonic endoderm, ectoderm, and mesoderm germ layers, absence of neoplastic proliferation; and ability to self-renew (Claim 1). Furthermore, Yoshida teaches that the cell preparation can be administered 1 to 10 times at 1x103 cells to 1x106 cells per individual (Col 11, lines 11-15).
	However Yoshida et al. does not teach that the SSEA-3+ cells are utilized to treat or alleviate ischemia reperfusion induced lung injury wherein the lung injury is caused by a blocking of blood flow and treated via stem cell engraftment into the lung.
	Ichim teaches that SSEA-3+ stem cells (i.e. pluripotent stem cells) which are obtained from adipose tissue, bone marrow, dermis, and cord blood (i.e. mesenchymal tissue) are utilized to treat reperfusion injury and various lung diseases (i.e. ischemia reperfusion lung injury) (para. 0032, 0043, 0045, claim 4, 7, 14, 18).
	How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). In order to simulate the ischemia-reperfusion, the mesenteric artery in mice was clamped and thus blood flow was restricted/blocked and was verified by a lack of pulse in the mesentery (p. 593). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based 
	It would have been obvious to one of ordinary skill in the art to apply the cells and method of Yoshida et al. in a method of treating ischemia reperfusion induced lung injury as taught by Ichim and How et al. with a reasonable expectation of success. An artisan would be motivated to utilize the pluripotent SSEA-3+ cells in treating ischemia-reperfusion induced lung injury as pluripotent stem cells have been shown to alleviate mesenteric ischemia-reperfusion which causes acute lung injury as they possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (How et al.; p. 593; Ichim para. 0032, 0043, 0045, claim 4, 7, 14, 18). Thus one would substitute known stem cell equivalents for the same purpose of treating or alleviating ischemia-reperfusion injuries in the lungs. Furthermore, one would be motivated to have cells which engraft into the lung tissue as it is a known mechanism of treating ischemia-reperfusion injuries (How et al., Abstract, p. 594)
	Regarding claim 2, Yoshida et al. teaches that said pluripotent stem cells positive for SSEA-3 have been concentrated by external stress stimulation (Claim 2).
	Regarding claims 4-6, Yoshida et al. teaches that said cells are CD34-negative, CD117-negative, CD146-negative, CD271-negative, NG2-negative, vWF-negative, Sox10-negative, Snail-negative, Slug-negative, Tyrp1-negative and Dct-negative  (Claims 4-6). 
	The invention as a whole would have been obvious to one of ordinary skill in the art. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/314,471 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)

How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘471 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/321,203 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015) 
Both applications are drawn to methods of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)  having low or no telomerase activity, (ii)    capable of 
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘203 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/756,682 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
The instant application recites a method which utilizes the cell preparation of ‘682 for a method of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Additionally the same 
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral ischemic injury, and promote locomotor function recovery following spinal cord injury, all of which are due to the regenerative capabilities of iPSCs. (p. 592). iPSCs also possess immunomodulatory capabilities and inflammation is the leading mechanism of ischemic tissue damage (p. 593).
It would have been obvious to utilize the SSEA-3+ pluripotent stem cells recited in Application ‘682 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as administering pluripotent stem cells to alleviating ischemia-reperfusion induced lung injury is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of copending Application No. 16/624,081 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
Both applications are drawn to methods of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Furthermore, the pluripotent stem cells of each application are recited to have the same SSEA-3+ and CD105+ phenotype.

It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘081 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 2, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/624,653 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
The instant application recites a method which utilizes the cell preparation of ‘653 for a method of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Additionally the same cell marker phenotypes for the cells are claimed. Thus the cell preparation of ‘653 is not patentably distinct from the preparation administered in the method of the instant application.

It would have been obvious to utilize the SSEA-3+ pluripotent stem cells recited in Application ‘653 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as administering pluripotent stem cells to alleviating ischemia-reperfusion induced lung injury is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of copending Application No. 16/301, 689 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015).
Both are drawn to methods of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Furthermore, the pluripotent stem cells of each application are recited to have the same SSEA-3+ and CD105+ phenotype as well as various other same cell markers recited in the claims.
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells 
It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘689 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of copending Application No. 16/322,781 in view of How et al. (2015. J Trauma Acute Care Surg; 79: 592-601; published on October 1, 2015)
 Both applications are drawn to methods of treatment wherein pluripotent SSEA-3+ stem cells having the following characteristics: (i)    having low or no telomerase activity, (ii)    capable of differentiating into any of tridermic cells; (iii)    showing no neoplastic proliferation; and (iv)    having self-renewal capacities and SSEA-3+ are administered to a subject after being isolated from mesenchymal tissue from a body or cell culture. Furthermore, the pluripotent stem cells of each application are recited to have the same SSEA-3+ and CD105+ phenotype as well as other claimed cell markers recited.
How et al. teaches induced pluripotent stem cells alleviating acute lung injury induced by mesenteric ischemia-reperfusion (i.e. ischemia-reperfusion induced lung injury) (Abstract). The cells engrafted into the lungs after being intravenously administered (p. 596). How et al. further teaches that iPSCs have multilineage differentiation potential and can serve as an accessible resource for stem cell based treatments. These cells can repair acute myocardial infarction, reduce the severity of cerebral 
It would have been obvious to utilize the method of administering SSEA-3+ pluripotent stem cells recited in Application ‘781 for the purpose of alleviating ischemia-reperfusion induced lung injury as claimed in the instant application as it is a process known in the art evidenced by How et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments in light of the amendments made have been fully considered and are persuasive regarding the new limitations amended into claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to address the new limitation of intravenous injection and amount of stem cells in the composition.
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner’s assertion is incorrect regarding Ichim teaching ischemia reperfusion lung injury. Applicant asserts that Ichim teaches treating transient ischemic episodes which are taught/ well known to be neurological dysfunction. Furthermore, Applicant argues that MUSE cells show statistically significant improvement in lung function compared to the mesenchymal cells of Ichim as shown in the present application’s Figures 1-8.
The Examiner disagrees with the interpretation of the assertion. Ichim teaches that the SSEA3+ cells treat reperfusion injury (para. 0033). According to de Parrot (Am J Respir Crit Care Med Vol 167. pp 490–511, 2003) terms utilized to describe ischemia-reperfusion lung injury can be “reperfusion injury” among others (Table 1). Therefore the scope of reperfusion injury encompasses that of ischemia reperfusion injury as well as ischemia-reperfusion lung injury.  
Regarding How, Applicant argues that the reference does not suggest MUSE cells of the present invention and that the application demonstrates that the MUSE cells of the present application could not have been predicated.
Examiner agrees that How does not teach MUSE cells, however, How is not relied upon for the teaching of MUSE cells. How is utilized to teach that induced pluripotent stem cells have been known to treat ischemia reperfusion induced lung injury after blood flow is restricted and thus it would be obvious that pluripotent stem cells such as MUSE cells would treat the same.
Regarding the double patenting rejection, Applicant argues that simply because How teaches treating the same conditions does not establish obviousness especially because IPSCs have a high tumorigenic property according to references presented by the Applicant.  
Examiner disagrees. How teaches that cells with pluripotent characteristics treat ischemia reperfusion lung injury and therefore it would be obvious to utilize the MUSE cells shown in the other applications for this same purpose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           
/TAEYOON KIM/             Primary Examiner, Art Unit 1632